DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuk et al. (US 2007/0062047) in view of Bogaty et al. (US 4012551). 
As to claim 7, Zhuk et al. discloses a razor cartridge having a plurality of razor blades (see 0024and Fig. 3) where each blade has a cutting edge (see abstract, Fig. 1). Zhuk et al. teaches  at least one of the blades has a printed object comprised of a printing material thereon (see 0005-0006, 0028). 
Zhuk et al. fails to teach the printing material is comprised of 0.25% solids to about 50% solids by weight of the composition of a telomere material as required by claim 7.
Bogaty et al. discloses providing an adherent fluorocarbon polymer coating to the cutting edge of a razor blade where the coating has microscopic raised portions (see abstract). Bogaty et al. discloses depositing a first fluorocarbon and a second fluorocarbon having a molecular weight greater than the first fluorocarbon. The low molecular weight polymers are telomers such as tetrafluroethylene (see col. 2, lines 30-47). The telomere is provided in 0.3% solids by weight (see example 5) and homogenized to have a viscosity of 10 centipoise (see Example 5). Bogaty et al. further teaches the coating decreased blade pull by increasing lubricity. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Zhuk et al. to include the fluorocarbon polymer of Bogaty et al. in the printed material on the razor blade. One would have been motivated to do so since both are directed to coating the cutting edge of a razor blade with a fluorocarbon in order to prevent nicking where Bogaty et al. discloses operable flurorocarbon coating that successfully provides the lubricity to the blade surface allowing for decreased blade pull during shaving.
As to claim 9, in example 2 Bogaty et al. discloses the use of tertiarybutyl alcohol (see Examples) which is an antifoaming material. It is provided at about 10.5% by weight of the composition (see Example 2).  
As to claims 10-11, Zhuk et al. fails to teach the claimed size, diameter or volume of the droplet as claimed. 
However, such droplet properties affect the spacing and placement of the printed material during application and are therefore result effective variables. It would have bene obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to use the claimed range of droplet properties through routine experimentation and considering the blade size (width/length) in order to optimize the proper placement of the printed object to ensure adequate spacing during shaving in order to prevent nicking of the skin. 
As to claim 12, Zhuk et al. modified by Bogaty et al. discloses application of the coating such that the blades that are closest to the front and rear can have coating or the coating can be applied to all of the blades. Zhuk et al. further teaches the position of the polymer coating is dependent upon various factors such as the number of blades, the nature of the coating, the degree of coating, the intended use of the razor, etc. (see 0026). 
As to claim 13, Bogaty et al. discloses adjustment of the viscosity of the composition. Zhuk et al. and Bogaty fail to teach the use of glycerol in the claimed range. However, the inclusion of a viscosity modifier would affect the viscosity of the droplets and ensure the proper placement without running of the printed material therefore the amount used is a result effective variable. It would have been obvious to one having ordinary skill in the art to modify the process of Zhuk et al. to include the claimed range of glycerol through routine experimentation in order to optimize the viscosity of the printed material thereby affecting its placement on the blade.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Applicant argues the material of Bogaty et al. is not a printing material and therefore there is no incentive to make the material of Bogaty et al. into a printing material or to use it in a non-spray application (see arguments on page 6). The prior art of Zhuk et al. discloses the sue of spraying, phtooresit, pad printing, micro-contact printing in order to apply the coating. One of ordinary skill in the art seeing the advantages of the composition of Bogaty et al. and combining with that of Zhuk et al. would have found it obvious to adjust the composition to fit the desired coating application process to provide the lubricity benefit to the razor blades especially since Zhuk et al. shows spraying as an alternative to the printing process.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715